
	
		III
		112th CONGRESS
		2d Session
		S. RES. 402
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Coons (for himself,
			 Mr. Inhofe, Mr.
			 Lieberman, Mr. Menendez,
			 Mr. Hatch, Mr.
			 Durbin, Mr. Leahy,
			 Mr. Schumer, Mr. Akaka, Mrs.
			 Murray, Mr. Whitehouse,
			 Mr. Tester, Mr.
			 Nelson of Nebraska, Mr.
			 Franken, Ms. Landrieu,
			 Mr. Reed, Mr.
			 Moran, Mr. Graham,
			 Mr. Levin, Ms.
			 Collins, Mr. Isakson,
			 Mrs. Feinstein, Mr. McCain, Mr.
			 Begich, Mrs. Boxer,
			 Mr. Wicker, Mr.
			 Brown of Ohio, Mr.
			 Lautenberg, Mr. Merkley,
			 Mr. Coats, Mr.
			 Cardin, Mr. Cornyn,
			 Mr. Blunt, Mr.
			 Enzi, Ms. Klobuchar,
			 Mrs. Shaheen, Mr. Boozman, Mr.
			 Johanns, Mr. Johnson of South
			 Dakota, Mr. Heller,
			 Ms. Ayotte, Mr.
			 Sessions, Mr. Roberts,
			 Mr. Wyden, Mr.
			 Johnson of Wisconsin, Mr.
			 Bennet, and Mr. Casey)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 20, 2012
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble and an amendment to the
			 title
		
		
			August 2, 2012
			Considered, amended, and agreed to with an amended
			 preamble and an amendment to the title
		
		RESOLUTION
		Condemning Joseph Kony and the Lord's
		  Resistance Army for committing crimes against humanity and mass atrocities, and
		  supporting ongoing efforts by the United States Government and governments and
		  regional organizations in central Africa to remove Joseph Kony and Lord's
		  Resistance Army commanders from the battlefield.
	
	
		Whereas
			 the Lord's Resistance Army (LRA) wreaked havoc in northern Uganda for two
			 decades, during which time the World Bank estimates that they abducted some
			 66,000 youth and forced them to serve as child soldiers and sex slaves and
			 commit terrible acts;
		Whereas
			 under increasing pressure, Joseph Kony ordered the Lord's Resistance Army in
			 2005 and 2006 to withdraw from Uganda and to move west into the border region
			 of the Democratic Republic of the Congo, the Central African Republic, and what
			 would become the Republic of South Sudan;
		Whereas, since September 2008, Joseph Kony
			 has directed the Lord's Resistance Army to commit systematic, large-scale
			 attacks against innocent civilians in the Democratic Republic of Congo, the
			 Central African Republic, and the Republic of South Sudan that have
			 destabilized the region and resulted in the deliberate killing of at least
			 2,400 civilians, many of whom were targeted in schools and churches; the rape
			 and brutal mutilation of an unknown number of men, women, and children; the
			 abduction of over 3,400 civilians, including at least 1,500 children, many of
			 them forced to become child soldiers or sex slaves; and the reported
			 displacement of more than 465,000 civilians from their homes, many of whom do
			 not have access to essential humanitarian assistance;
		Whereas
			 insecurity caused by the Lord's Resistance Army has undermined efforts by the
			 governments in the region, which have been supported by the assistance of the
			 United States and the international community, to consolidate peace and
			 stability in each of the countries affected by the Lord’s Resistance
			 Army;
		Whereas, since December 2001, the
			 Department of State has included the Lord's Resistance Army on its
			 Terrorist Exclusion List and in August 2008, Lord's Resistance
			 Army leader Joseph Kony was designated a Specially Designated Global
			 Terrorist by President George W. Bush pursuant to Executive Order
			 13224;
		Whereas, on October 6, 2005, the
			 International Criminal Court issued arrest warrants against Joseph Kony and
			 four of his top commanders for war crimes and crimes against humanity, yet they
			 remain at large;
		Whereas, in May 2010, Congress passed and
			 President Barack Obama signed into law the Lord's Resistance Army Disarmament
			 and Northern Uganda Recovery Act of 2009 (Public Law 111–172), which made it
			 the policy of the United States to work with regional governments toward a
			 comprehensive and lasting resolution to the conflict in northern Uganda and
			 other affected areas by providing political, economic, military, and
			 intelligence support for viable multilateral efforts to protect civilians from
			 the Lord's Resistance Army, to apprehend or remove Joseph Kony and his top
			 commanders from the battlefield, and to disarm and demobilize the remaining
			 Lord's Resistance Army fighters;
		Whereas, on November 24, 2010, as mandated
			 by the Lord's Resistance Army Disarmament and Northern Uganda Recovery Act of
			 2009, President Obama issued the Strategy to Support the Disarmament of the
			 Lord's Resistance Army, which provides a comprehensive strategy for supporting
			 regional efforts to mitigate and eliminate the threat to civilians and regional
			 stability posed by the Lord's Resistance Army;
		Whereas, on October 14, 2011, President
			 Obama notified Congress that he had authorized approximately 100
			 combat-equipped members of the Armed Forces to deploy to central Africa to
			 provide assistance to regional forces that are working toward the removal of
			 Joseph Kony and senior leadership of the Lord's Resistance Army from the
			 battlefield;
		Whereas
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 22 U.S.C. 2151 note) authorized the Secretary of Defense,
			 with the concurrence of the Secretary of State, to provide logistical support,
			 supplies, and services for foreign forces participating in operations to
			 mitigate and eliminate the threat of the Lord's Resistance Army;
		Whereas
			 that section provides that no United States Armed Forces personnel, United
			 States civilian employees, or United States civilian contractor personnel may
			 participate in combat operations in connection with the provision of support
			 for foreign forces participating in operations to mitigate and eliminate the
			 threat posed by the Lord’s Resistance Army, except for the purpose of acting in
			 self-defense or of rescuing any United States citizen (including any member of
			 the United States Armed Forces, any United States civilian employee, or any
			 United States civilian contractor);
		Whereas
			 the Consolidated Appropriations Act, 2012 (Public Law 112–74) directed the
			 President to support increased peace and security efforts in areas affected by
			 the Lord's Resistance Army, including programs to improve physical access,
			 telecommunications infrastructure, and early-warning mechanisms and to support
			 the disarmament, demobilization, and reintegration of former Lord's Resistance
			 Army combatants, especially child soldiers;
		Whereas
			 the United Nations and African Union, acting with encouragement and support
			 from the United States Government, have renewed their efforts to help
			 governments in the region address the threat posed by the Lord's Resistance
			 Army, and on November 22, 2011, the African Union designated the Lord's
			 Resistance Army as a terrorist group and authorized a new initiative to help
			 strengthen the coordination among the affected governments in the fight against
			 the Lord's Resistance Army;
		Whereas, on March 24, 2012, the African
			 Union formally announced the intent to deploy up to 5,000 troops to advance
			 regional efforts to counter the Lord’s Resistance Army, and the next day
			 formally inaugurated the Headquarters of the Regional Task Force in the
			 Republic of South Sudan to coordinate efforts to capture Joseph Kony and
			 neutralize the Lord’s Resistance Army; and
		Whereas
			 targeted United States assistance and leadership can help prevent further mass
			 atrocities and curtail humanitarian suffering in central Africa: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns Joseph
			 Kony and the Lord's Resistance Army for committing crimes against humanity and
			 mass atrocities, and supports ongoing efforts by the United States and
			 countries in central Africa to remove Joseph Kony and Lord's Resistance Army
			 commanders from the battlefield;
			(2)commends
			 continued efforts by the Governments of Uganda, the Democratic Republic of
			 Congo, the Republic of South Sudan, the Central African Republic, and other
			 countries in the region, as well as the African Union and United Nations, to
			 end the threat posed by the Lord's Resistance Army;
			(3)welcomes the
			 ongoing efforts of the United States Government to assist regional governments
			 to bring Joseph Kony to justice and end atrocities perpetuated by the Lord’s
			 Resistance Army, pursuant to the comprehensive strategy required by the Lord’s
			 Resistance Army Disarmament and Northern Uganda Recovery Act of 2009;
			(4)calls on the
			 President to keep Congress fully informed of the efforts of the United States
			 Government and to work closely with Congress to identify and address critical
			 gaps in the United States Government's strategy to support the efforts of the
			 regional governments to counter the Lord's Resistance Army;
			(5)commends the
			 Department of Defense, United States Africa Command (U.S. AFRICOM), and members
			 of the United States Armed Forces currently deployed to serve as advisors to
			 the national militaries in the region seeking to protect local communities and
			 pursuing Joseph Kony and top Lord's Resistance Army commanders;
			(6)commends the
			 African Union for committing to enhance troop deployments in order to fortify
			 the military response to the Lord's Resistance Army, in coordination with the
			 Governments of Uganda, the Central African Republic, the Democratic Republic of
			 Congo, and the Republic of South Sudan, and in order to strengthen ongoing
			 efforts to apprehend Joseph Kony and senior commanders of the Lord's Resistance
			 Army or remove them from the battlefield;
			(7)supports
			 increased collaboration and coordination between the African Union and the
			 Governments of Uganda, the Central African Republic, the Democratic Republic of
			 Congo, and the Republic of South Sudan in order to apprehend Joseph Kony or
			 remove him from the battlefield;
			(8)supports
			 continued efforts by the Secretary of State and representatives of the United
			 States to work with partner nations and the international community—
				(A)to strengthen the
			 capabilities of regional military forces deployed to protect civilians and
			 pursue commanders of the Lord's Resistance Army;
				(B)to enhance
			 cooperation and cross-border coordination among regional governments;
				(C)to promote
			 increased contributions from donor nations for regional efforts to address the
			 Lord's Resistance Army; and
				(D)to enhance
			 overall efforts to increase civilian protection to populations affected by the
			 Lord's Resistance Army;
				(9)calls on the
			 Secretary of State, the Secretary of Defense, the Administrator of the United
			 States Agency for International Development, and the heads of other relevant
			 government agencies to utilize existing funds for ongoing programs—
				(A)to enhance
			 mobility, intelligence, and logistical capabilities for regional partner forces
			 engaged in efforts to protect civilians and apprehend or remove Joseph Kony and
			 his top commanders from the battlefield;
				(B)to expand
			 physical access and telecommunications infrastructure to facilitate the timely
			 flow of information and access for humanitarian and protection actors;
				(C)to support
			 programs to encourage and help non-indicted Lord's Resistance Army commanders,
			 fighters, abductees, and associated noncombatants to safely defect from the
			 group, including through radio and community programs; and
				(D)to support
			 regionally-led rehabilitation programs for children and youth affected by war
			 that are tailored to address the specific trauma and physical and mental abuse
			 these children and youth may have experienced as a result of indoctrination by
			 the Lord’s Resistance Army and to serve to reconnect them with their families
			 and communities;
				(10)calls on the
			 President to place restrictions on any individuals or governments found to be
			 providing training, supplies, financing, or support of any kind to Joseph Kony
			 or the Lord's Resistance Army;
			(11)urges that
			 civilian protection and early-warning programs led by regional militaries and
			 the United States Agency for International Development continue to be
			 prioritized in areas affected by the Lord’s Resistance Army and that steps be
			 taken to inform potentially vulnerable communities about known Lord’s
			 Resistance Army movements and threats;
			(12)welcomes the
			 recent defections of men, women, and children from the ranks of the Lord's
			 Resistance Army, and calls on governments in the region and the international
			 community to continue to support safe return, demobilization, rehabilitation,
			 and reintegration efforts; and
			(13)urges the
			 Governments of Uganda, the Democratic Republic of Congo, the Republic of South
			 Sudan, the Republic of Sudan, and the Central African Republic to work together
			 to address the ongoing threat posed by the Lord's Resistance Army.
			
